Order, Supreme Court, Bronx County, entered December 17, 1974, denying defendant-appellant’s motion for summary judgment dismissing the complaint by reason of the defense of the Statute of Limitations, unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements *720of this appeal. CPLR 202 provides that for a New York resident the New York Statute of Limitations shall apply for an action accruing outside the State. CPLR 214 provides for a three-year Statute of Limitations. The accident occurred in Pennsylvania, and the action was commenced in Bronx County after the two-year Pennsylvania Statute of Limitations had run. In view of the important question of law involved, leave is granted to the defendant-appellant to appeal to the Court of Appeals. Concur—Markewich, J. P., Kupferman, Tilzer, Capozzoli and Nunez, JJ.